 1   J Toney, SB# 43143
 2   Box 1515, Woodland CA 95776
 3   Phone/Fax 530 666-1908
 4   yoloconflict@aol.com
 5   Attorney for Defendant
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,           No.   2:12-CR-00154 JAM
10                  Plaintiff,           NOTICE OF REQUEST TO SEAL
                                         DOCUMENTS, REQUEST TO SEAL;
11        v.                             PROPOSED ORDER L.R. 141(b)
12   YASIR MEHMOOD,
13                  Defendant.
14

15        Notice is hereby given that Yasir Mehmood, by and through
16   appointed counsel J. Toney, asks this Court to seal medical
17
     records offered in support of the motion for a mental competence
18
     examination.   This notice, request, and proposed order are being
19
     filed electronically, while the same documents have been sent to
20

21   chambers and to the United States Attorney’s office along with

22   the medical records that counsel asks to be sealed.

23   Dated:    September 4, 2019.
24                               Respectfully submitted,
25
                                 /s/ J Toney
26                               J. Toney
                                 Counsel for Yasir Mehmood
27

28
                                        1
 1                        UNITED STATES DISTRICT COURT
 2                       EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,           No.   2:12-CR-00154 JAM
 5                   Plaintiff,          REQUEST TO SEAL; PROPOSED ORDER
                                         L.R. 141(b)
 6           v.
 7   YASIR MEHMOOD,
 8                   Defendant.
 9

10                 MEMORANDUM OF POINTS AND AUTHORITIES
11
             The public has a general right to “inspect and copy public
12
     records and documents, including judicial records and documents.
13
     Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th
14

15   Cir. 2006) (citation, internal quotation omitted).     When a party

16   seeks to seal a document in connection with a dispositive motion,

17   he or she must show a “compelling reason” to do so.     “The need to
18   protect medical privacy qualifies as a ‘compelling reason’ that
19
     overcomes the presumption of public access to judicial records.
20
     Abbey v. Hawaii Employers Mut. Ins. Co., 760 F. Supp. 2s 1005,
21
     1013 (D. Haw. 2010).
22
     /////
23

24   /////

25   /////

26   /////
27   /////
28
                                        2
 1        Here, counsel wishes to offer a medical report containing
 2   medical information is support of his request for a psychiatric
 3
     examination:   maintaining Mehmood’s medical privacy satisfies the
 4
     “compelling need” standard for sealing.
 5
     Dated:   September 4, 2019.
 6
                               Respectfully submitted,
 7

 8                             /s/ J Toney
                               J Toney
 9                             Attorney for Yasir Mehmood

10                                  ORDER
11        Having considered counsel’s request to file medical records
12
     under seal, the court finds compelling reasons to do so, in order
13
     to protect Yasir Mehmood’s medical privacy.
14
     Dated:   9/9/2019
15
                              /s/ John A. Mendez____________
16
                              JOHN A. MENDEZ
17                            UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                      3
